Citation Nr: 1606015	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  12-19 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to service connection for a left foot disability.

3.  Entitlement to service connection a right shoulder disability.

4.  Entitlement to service connection for a right arm disability.

5.  Entitlement to service connection for a left arm disability.


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran had active military service from November 1990 to September 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The instant matters were previously before the Board in December 2014, at which time they were remanded to the agency of original jurisdiction (AOJ) for additional development.  Upon completion of the requested development, the matters were readjudicated and in a May 2015 supplemental statement of the case (SSOC), entitlement to service connection for the above-claimed disabilities was denied.  The matters were thereafter returned to the Board.

The Board notes that the Veteran's original appeal also encompassed the issues of service connection for a right hip disability, a bilateral shoulder disability, and a bilateral knee disability, which matters were also remanded by the Board in December 2014.  In a May 2015 rating decision, however, service connection was granted for left and right leg limitation of flexion with degenerative arthritis (claimed as a bilateral knee disability), left arm limitation of motion with tendonitis (claimed as a bilateral shoulder condition), and right thigh impairment and right thigh limitation of flexion (claimed as a right hip disability).  The Veteran was notified of the decision and of his appellate rights.  To the Board's knowledge, the Veteran did not disagree with any aspect of that decision.  (The Board notes that the Veteran did thereafter file for increased disability ratings for several disabilities.  He did not, however, disagree with the RO's initial award of compensation.)  The issues of entitlement to service connection for a right hip disability, a left shoulder disability, and a bilateral knee disability have accordingly been resolved.  See Grantham v. Brown, 114 F.3d 1136 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

Also, on August 6, 2014, the Veteran testified at a Board hearing, via videoconferencing, before a Veterans Law Judge.  A copy of the transcript of that hearing is of record.  In November 2015, the Veteran was notified that the Veterans Law Judge who conducted the August 2014 hearing was unavailable to participate in a final decision in his appeal.  The Veteran was informed that he could request another hearing before a different Veterans Law Judge and was notified that if he did not respond within 30 days from the date of that letter that the Board would assume he did not desire another hearing and would proceed accordingly.  No response was received from the Veteran within the allotted time period.  Thus, the Board will assume he does not desire an additional hearing.

(The decision below addresses all issues save for entitlement to service connection for a left foot disability, which issue is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ).


FINDINGS OF FACT

1.  Resolving reasonable doubt in favor of the Veteran, it is likely that the Veteran's left ear hearing loss is attributable to noise exposure in service.

2.  Resolving reasonable doubt in favor of the Veteran, it is likely that the Veteran's diagnosed right shoulder tendonopathy is attributable to service.
3.  The Veteran does not have a currently diagnosed right arm disability.

4.  The Veteran does not have a currently diagnosed left arm disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection left ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2015).

2.  The criteria for service connection for a right shoulder disability have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

3.  The Veteran does not have a right arm disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).

4.  The Veteran does not have a left arm disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

At the outset, the Board notes that given the favorable outcome regarding the Veteran's claims of service connection for left ear hearing loss and a right shoulder disability, the Board's analysis of whether VA complied with its duties to notify and assist will be limited to whether those duties were met with respect to the Veteran's claims of service connection for right and left arm disabilities.


The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the Veteran was adequately informed of the information and evidence necessary to substantiate the matters decided herein, as well as of VA's duty to assist and of his responsibilities in the adjudication of his claims, via a letter dated in September 2011.  The Board finds that this letter complies with the requirements of 38 U.S.C.A. § 5103(a) and Dingess, supra, and afforded the Veteran a meaningful opportunity to participate in the development of the claims decided herein.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board also finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claims.  All available relevant evidence pertaining to the Veteran's claims has been obtained.  The evidence includes his service treatment records (STRs), VA treatment records, VA examination reports, private treatment records, statements from the Veteran, and the Veteran's vocational rehabilitation folder.  Notably, the December 2014 remand action, the Board indicated the possibility of outstanding relevant VA treatment records.  Records dated from May 2012 to March 2015 were obtained on remand.  The Board is satisfied that all relevant VA treatment records have been associated with the record.  The Veteran was also provided with an opportunity to request that VA assist him in obtaining private treatment records in accordance with the Board's remand instructions.  The Veteran did not, however, provide VA with the necessary authorization for release of such private medical records to the VA.  As "the duty to assist is not always a one-way street," Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), and it is the Veteran who is ultimately responsible for submitting any private evidence, the Board finds that no further assistance in this regard is warranted and that the terms of its December 2014 remand have been met.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran was also afforded a VA examination in connection with the matters decided herein.  A review of the examination report shows that the examiner reviewed the claims folder and examined the Veteran. The Board finds that the examination report, along with the other medical and lay evidence of records, contains sufficient evidence by which to evaluate the Veteran's claims decided herein.  Thus, the Board has properly assisted the Veteran in this regard.

II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  In addition, certain chronic diseases, including organic disease of the nervous system such as sensorineural hearing loss, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Alternatively, for chronic diseases, as defined by regulation, shown in service, the second and third elements of service connection may be established through demonstrating chronicity or continuity of symptomatology in accordance with 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)); Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).

A.  Hearing Loss - Left Ear

For purposes of a hearing loss claim, impaired hearing will be considered a disability by VA when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

In October 2011, the Veteran was afforded a VA audiological examination.  A review of the audiogram shows that the Veteran has a current left ear hearing loss disability for VA purposes, as evidenced by an auditory threshold of 50 decibels at 4,000 Hertz.  See 38 C.F.R. § 3.385.  The Board also points out that the Veteran is service-connected for right ear hearing loss due to in-service acoustic trauma.  Thus, in-service noise exposure has also been conceded.  Accordingly, the question is one of nexus.

In this regard, the Board acknowledges that the evidence of record is insufficient to support a finding that that the Veteran suffered left ear hearing loss in service or sensorineural hearing loss within one year of separation from service, so as to afford the Veteran presumptive service connection.  See 38 C.F.R. §§ 3.307, 3.309.  Although no hearing loss disability was shown to have existed in service, or within one year of the Veteran's separation from service, service connection can still be established on the basis of post-service evidence of a nexus between current hearing loss and service.  38 C.F.R. § 3.303(d); see Hensley v. Brown, 5 Vet. App. 155 (1993).  In determining whether such a nexus exists, the Board is mindful that it must consider the Veteran's contentions in conjunction with the circumstances of his service.  38 U.S.C.A. § 1154(a) (West 2014).  

In the instant case, the audiologist who examined the Veteran in October 2011 discussed the Veteran's in-service noise exposure from gunfire and range noise.  The examiner also noted that the Veteran's hearing at entrance to and separation from service was normal for VA disability purposes, but pointed out that "a significant auditory threshold shift was found at 4000 Hz in the right ear" but that "no significant threshold shifts were found in the left ear."  The examiner then provided the following opinion: "Given this threshold shift occurred during active duty, it is at least as likely as not that at least a portion of this right sided hearing loss is related to Military noise exposure.  Current left hearing loss is not related to Military noise exposure."  Based on the VA audiologist's opinion, the RO, in the November 2011 rating decision, awarded service connection for right ear hearing loss, but denied service connection for left ear hearing loss.  

Notably, the examiner did not explain the basis for her negative nexus opinion regarding the Veteran's left ear hearing loss.  To the extent that the opinion is based on the lack of evidence showing a threshold shift in service, the audiologist provided no explanation as to why such evidence, or lack thereof, is significant, nor did the audiologist address the impact of the Veteran's in-service noise exposure nor expound upon why the idea of possible delayed onset hearing loss weighed against a finding of service connection, to the extent that her opinion was based on such a conclusion.  The Board thus finds that the examiner's opinion is not supported by an adequate rationale and is therefore inadequate for the Board to rely upon in this case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that "[a] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two"); Stefl v. Nicholson, 21 Vet. App. 120, 24 (2007) (stating that the examiner must support his or her conclusions with an analysis that is adequate for the Board to consider and weigh against contrary opinions).

In the instant case, the Board finds that rather than again remand the Veteran's claim for yet another VA audiological examination, the Board will resolve all reasonable doubt in favor of the Veteran and simply award service connection for left ear hearing loss.  The Board finds it appropriate to do so given that in-service noise exposure has been conceded and in consideration of the Veteran's lay statements regarding the onset and continuity of his hearing loss.  In this regard, the Board points out that during his August 2014 hearing, the Veteran testified that he began to notice a decrease in hearing acuity shortly after basic training.  There is no reason to believe that any perceived decrease in his hearing acuity was temporary.  Further, although hearing loss for VA disability purposes may not have been shown in service, the Board finds no reason to discount the Veteran's lay statements regarding a decline in his hearing ability in service as not credible.  There is also no evidence to suggest an alternative etiology for the Veteran's left ear loss.  Accordingly, resolving all doubt in favor of the Veteran and in light of the fact that the Veteran's right ear hearing loss has already been linked to his in-service acoustic trauma, the Board finds reason to grant the Veteran's claim of service connection for left ear hearing loss.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.10, 3.303 (2015).

B.  Shoulder Disability - Right Shoulder

Similar to the Veteran's claim of service connection for bilateral hearing loss, the Veteran initially sought service connection for a bilateral shoulder disability.  During his DRO and Board hearings, the Veteran testified that he first began to experience problems with his shoulders during boot camp. He reported that his shoulders started "popping" while he was performing pull-ups.  He stated that he was simply told to take Motrin and resume his activity.  The Veteran indicated pain and problems with his shoulders for the duration of service, left worse than right, which then continued after service.  He stated that he did not report having problems with his shoulders during his separation examination because he "just got used to it and . . . didn't think about it."  A review of the Veteran's post-service treatment records contained in his VBMS and Virtual VA files also reveals multiple complaints of bilateral shoulder pain.

The Veteran was afforded a VA examination in June 2012, at which time the Veteran reported pain in his shoulders existing since service.  The examination report records a 2002 diagnosis of left shoulder tendinosis and contains the examiner's opinion that the claimed condition is less likely as not incurred in or caused by an injury or event in service.  As rationale for the opinion, the examiner noted that although the Veteran did complain of bilateral shoulder pain, most of his complaints were related to his left shoulder.  The examiner went on to note that the Veteran was seen once in service related to his right shoulder, when he had received a laceration after a fall, but that that injury had healed with no complications.

In December 2014, the Board remanded the issue of entitlement to a bilateral shoulder disability for the Veteran to be afforded another VA examination, concluding that the negative etiology opinion was not supported by an adequate rationale and did not take into consideration the Veteran's lay statements.  The Veteran was again examined in April 2015, at which time he was diagnosed as having bilateral shoulder tendonopathy.  The examiner noted that the Veteran's claim of service connection was listed as one for "shoulders" and recorded the Veteran's description of pain and discomfort in the left shoulder that first developed while on active duty.  It was noted that the Veteran sought treatment for his left shoulder some time following his discharge from active military duty and that he reported persistent left shoulder problems since service.  The Veteran also reported popping, pain, and discomfort of the right shoulder with flare-ups, and stated that at present he had some degree of right shoulder pain, stiffness, and discomfort, which had developed approximately one year prior.  The examiner then reported that the Veteran had stated that he did not claim service connection for a right shoulder disability.

The examiner then provided a positive nexus opinion for the Veteran's diagnosed left shoulder tendonopathy, which served as the basis for the Veteran's award of service connection for such.  In forming such an opinion, the examiner considered the Veteran's lay statements regarding the onset of left shoulder pain during service, treatment shortly after service, and continuity of symptomatology since that time.  The examiner then stated that given that the Veteran has no history of a left shoulder problem prior to active military duty and given that he has described symptomatology that has been persistent since its onset during service, it is at least as likely as not that the Veteran's current left shoulder condition is due to or the result of active military duty as this is when the condition first began.

Regarding the right shoulder, the examiner pointed out that the evidence failed to affirmatively establish that the Veteran's right shoulder condition had its onset during service and also did not demonstrate any symptoms, treatment, evaluation, or diagnosis concerning a right shoulder during service.  The examiner then stated that the Veteran had described the onset of right shoulder symptomatology to have been approximately one year prior to the examination, which was many years following his release from active military duty.  The examiner opined therefore that based on review of evidence of record as well as Veteran's history and clinical presentation, it is less likely as not that the Veteran's current right shoulder condition is due to or the result of active military duty.

Although the VA examiner offered a negative nexus opinion for the Veteran's diagnosed right shoulder disability, it would appear that that opinion was based on an apparent miscommunication during the VA examination regarding the onset of the Veteran's right shoulder symptoms, as a review of the claims folder, to include the Veteran's testimony during his DRO and Board hearings, clearly demonstrates that the Veteran had continuously reported the onset of bilateral shoulder pain and discomfort to have been in service.  The Veteran's post-service treatment records also reveal complaints of pain in both shoulders prior to 2014.

The Board notes that the Veteran is competent to report on symptoms capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Further, the Board finds no reason to doubt the credibility of his reports of first experiencing right shoulder pain in service and experiencing such symptomatology since that time.  Moreover, given the similarities in evidence regarding the Veteran's left and shoulders regarding onset and continuity of symptoms, the Board has no reason to believe that the VA examiner would have reached a different conclusion as to the Veteran's right shoulder than reached for the left shoulder save for the apparent miscommunication.  Thus, resolving all doubt in favor of the Veteran, the Board finds reason to grant the Veteran's claim of service connection for a right shoulder disability based on recurrent symptoms since service.  See 38 C.F.R. §§ 3.102, 3.303(a).

C.  Arm Disability - Right and Left Arm

The Board finds that service connection for a right and/or left arm disability is not warranted as the evidence of record fails to demonstrate that the Veteran has been diagnosed as having a right or left arm disability separate and distinct for the diagnosed bilateral shoulder tendinopathy.  When asked about his claimed right and left arm disability during his DRO hearing, the Veteran merely reported having arm pain.  During his Board hearing, the Veteran reported shooting pain from the middle of his arms into his fingers.  

When questioned about the nature of his claim for right and left arm disability during the April 2015 VA examination, the Veteran stated that there are times during a flare-up of shoulder symptomatology that he experiences pain that radiates into the proximal upper arms and across the chest.  The examiner then stated that he had reviewed the evidence of record, to include the Veteran's DRO and Board hearing testimony during which the Veteran described arm pain.  The examiner stated that although the Veteran described radiating pain during a flare-up of the Veteran's shoulder condition, he has not described any ongoing arm pathology of a neurologic or orthopedic nature.  The examiner also found no indication in the record of any specific arm disability as described by the Veteran that is currently present and may be related to his military service.  The examiner further opined that the Veteran's described symptomatology would represent symptoms associated with the Veteran's shoulder conditions and do not in and of themselves represent separate diagnoses. 

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a current disability.  See 38 U.S.C.A. § 1110 (West 2014).  Hence, in the absence of evidence that the Veteran currently has a right and/or left arm disability, there can be no award of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Further, without a diagnosed or identifiable underlying malady or condition, pain alone does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed.Cir.2001).  Here, although the Veteran has reported experiencing arm pain, the Veteran has not been diagnosed as having a neurological or orthopedic condition other than his bilateral shoulder disability to which that pain is attributable.  Accordingly, because the probative evidence of record weighs against a finding of a diagnosed disability of either arm, save for his service-connected right and left shoulder tendinopathy, the claims of service connection for right and left arm disabilities must be denied.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that service connection cannot be awarded in the absence of "competent evidence of current disability").


ORDER

Entitlement to service connection for left ear hearing loss is granted.

Entitlement to service connection a right shoulder disability is granted.

Entitlement to service connection for a right arm disability is denied.

Entitlement to service connection for a left arm disability is denied.


REMAND

In the instant case, the Veteran is also seeking service connection for a left foot disability.  In disagreeing with the RO's denial of service connection for such, the Veteran raised the theory of secondary service connection, arguing that his service-connected disability of the right hip caused him to overcompensate on his left side.  In 2011, the AOJ requested a medical opinion concerning the likelihood that the 

And in June 2012, the Veteran underwent a VA examination in connection with his claim.  At that time, the Veteran reported that since fracturing his right 2nd metatarsal in service, he has experienced bilateral foot pain.  The reported being told that he had plantar fasciitis.  The examiner, however, did not indicate a specific diagnosis of such on the examination report.  The examiner then opined that the claimed condition was likely than not proximately due to the Veteran's service-connection condition.  As rationale for that opinion, the examiner noted the Veteran's complaints of left foot pain and assertion that he had been diagnosed as having plantar fasciitis, and stated that "[t]his condition is not caused by or a residual of a fracture[; t]here is no aggravation."  

In its December 2014 action, the Board determined that the negative opinion was not supported by an adequate rationale and thus remanded the matter for an additional examination and opinion.  The Veteran underwent another VA examination in April 2015.  Based on the results of imaging studies, he was diagnosed as having left foot tendonitis and mild lateral subluxation of the distal phalanx, left 2nd toe.  Regarding the Veteran's claimed left foot disability, the examiner noted the Veteran's complaints of the left foot symptomatology, including symptoms of plantar fasciitis and some tendinitis of the foot.  The examiner determined, however, that the Veteran's clinical presentation does not provide significant evidence to support that the current left foot condition is due to or the result of active military duty, noting that the Veteran's STRs failed to identify any evidence of symptoms, treatment evaluation or diagnosis with regards to left foot while on active military duty.  The examiner further noted that the Veteran had not provided history to support that he had an onset of the left foot condition during his military service that has been persistent since that time.  The examiner opined, therefore, that it is less likely as not that the Veteran's currently claimed left foot condition is due to or the result of active military duty.

Although the examiner proffered an opinion on direct service connection, the examiner failed to provide an opinion regarding the likelihood that the Veteran's service-connected right foot disability has caused of made chronically worse his diagnosed left foot disability.  Accordingly, the Board finds it necessary to again remand the matter to obtain an addendum opinion that addresses the Veteran's specific theory of service connection.  See Stegall, supra.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  After associating any pertinent, outstanding records with the claims folder, refer the Veteran's file to the VA clinician who examined him in April 2015 for an addendum opinion.  The entire claims file must be provided to and reviewed by the examiner.  

After reviewing the record, the examiner is requested to opine as to whether it is at least as likely as not that the Veteran's service-connected right foot disability has caused of made chronically worse his diagnosed left foot disability.  

The examiner must provide an opinion as to causation and aggravation, as well as a rationale for any opinion expressed.  The examiner is reminded that merely stating that it is his opinion that a left foot disability was not caused or aggravated by the Veteran's service-connected right foot disability is not sufficient.  An explanation is required that takes into account the record and pertinent medical principles and the examiner's rationale should include citation to pertinent evidence and/or medical principles relied upon to form that opinion.  If an opinion cannot be made without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

(If the April 2015 VA examiner is no longer available, the claims folder should be forwarded to another VA clinician to provide an opinion as to the likelihood that the Veteran's service-connected right foot disability has caused of made chronically worse his diagnosed left foot disability.  If another examination is required to formulate an opinion, another examination should be scheduled in order for the questions to be answered.  If the matter is referred to another clinician, that clinician should be reminded that merely stating that it is his/her opinion that a condition was not caused or aggravated by an already service-connected condition is not sufficient.  An explanation is required that takes into account the record and pertinent medical principles.)

2.  After completing the above, and any other development deemed necessary, readjudicate the issue remaining on appeal based on the entirety of the evidence.  If a benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an appropriate time period for response before returning to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


